DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is a correction to a notice of allowability to correct minor informalities to claims 12-15.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 10-11 and 13 have been newly canceled. Claims 2, 4-7, 18-34, 36, 38-48, and 50-86 have been previously canceled. Claims 1, 12, 14-15, and 37 have been amended. The following claims 1, 3, 8-9, 12, 14-17, 35, 37, and 49 have been examined and are pending.
Response to Arguments
Applicant's response, see page 8, filed 03/21/2022, regarding the 103 rejections of Claims 1, 3, 8-9, 16-17, 35, 37, and 49 have been fully considered and are persuasive. Applicant incorporated allowable subject matter. 
Examiner’s Comments
Applicant's amendments and arguments see page 8, filed 03/21/2022 of remarks have been fully considered and are persuasive. In response to Applicant's response regarding the amended independent claims 1 and 37 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition 
The claims are now in condition for allowance.
Allowable Subject Matter
Claims 1, 3, 8-9, 12, 14-17, 35, 37, and 49 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of Applicant’s amendments and response filed on 03/21/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Primary Examiner, Art Unit 2497